 SAWIN & COSawin&Co., Inc.andHector Rodas.Case 31-CA-1405712 November 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 29 May 1985 Administrative Law JudgeEarldean V.S. Robbins issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommendedOrder,ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iIn agreeing with the judge, we find that the General Counsel failedto carry the burden of establishing that the facts generally relevant to thealleged unfair labor practice were not presented to the arbitrator at sometime during the arbitration proceeding. SeeMartin Redi-Mix,274 NLRB559 (1985)Richard S. Zuniga, Esq.,for the General Counsel.Donald B.Wallace,Esq.,of Los Angeles, California, forthe Respondent.DECISIONSTATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge.This matter was heard before me in Los Angeles, Cali-fornia, on various dates in October and November 1984.The charge was filed by Hector Rodas, an individual, on16April 1984 and served on Sawin & Co., Inc. (Re-spondent) on 17 April 1984. The complaint which issuedon 27 July 1984 alleges that Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act. Thebasic issues herein are (1) whether the Board shoulddefer to an arbitration award rendered with respect toRepondent's refusal to reinstate seven economic strikersallegedly because of picket line misconduct and (2) ifnot, whether these employees engaged in picket line mis-conduct serious enough to deprive them of the protec-tion of the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACT1.JURISDICTION393At all times material herein Respondent, a Californiacorporation with an office and place of business locatedin Chatsworth, California, has been engaged in the busi-nessof furnituremanufacturing.Respondent, in thecourse and conduct of its business operation, annuallysells and ships goods and services valued in excess of$50,000 directly to customers located outside the State ofCalifornia.The complaintalleges,Respondent admits, and I findthat Respondent is now, and has been all times materialherein, an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(6) and (7) of the Act.II.LABOR ORGANIZATIONThe complaintalleges,Respondentadmits, and I findthatUnitedIndustrialWorkers of the UnitedFurnitureWorkers of America, Local 1010, AFL-CIO (the Union)is now,and hasbeenat all timesmaterial herein, a labororganizationwithin themeaning ofSection 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Union was certified as the collective-bargainingrepresentative of Respondent's employees on 30 May1983 and thereafter the Union and Respondententeredinto negotiations for a collective-bargaining agreement.After failing to reachan agreementon a contract, theUnion took a strike vote and about 130 to 150 of the ap-proximately 170 unit employees went out on strike on 1November 1983.1 A picket line was maintained through-out the 3-week strike. During the first week, about 120to 130 of the strikers were on the picket line at one time.Thereafter, pursuant to a temporary restraining order,the number of strikers on the picket line was limited toabout 50 at any one time.There were no negotiations during the first week ofthe strike but thereafter negotiations resumed. During anegotiation session on 17 November the outstandingissuesand the settlement of the strike were discussed bythe parties. During the course of this discussion, accord-ing to Al May, National Coordinator of Organization forthe Union's parent body, he told Phillip Sawin, Respond-ent's owner and president, that if agreement could bereached on the outstanding issues, the Union would ter-minate the strike and the employees would return towork the following Monday. Sawin said he could rein-state only about 30 of the strikers, since he would notterminate the loyal employees who were crossing thepicket line to work during the strike and thus had noplace for the other strikers. Sawin agreed, however, thatwith the exception of 16, he would put the other strikerson a preferential hiring list and recall them as needed. AsIAll dates hereinafter in October, November, and December are in1983 and in January and February, dates are in 1984277 NLRB No. 44 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the 16,he said he would not reinstate them becausethere had been violence in the strike,they had picketedhis house,tires had been slashed,and there was just noway they could ever return to Respondent'semploy.After some discussion May proposed,and Respondentsubsequently agreed, that they would arbitrate the issueof the 16 strikers who Sawin said would not be reinstat-ed or placed on a preferential hiring list. Of these 16, ac-cording to May, Sawin said Respondent had pictures ofthem shouting,he knew they were picketing his house,and they were suspected of engaging in other miscon-duct.An arbitration hearing was held on 16 and 17 Febru-ary.Representing the Union at the hearing were Mayand Cesar Reyes, a business agent and an organizer forthe Union.Representing Respondent was its labor con-sultant Kenneth White. The parties submitted a joint sub-mission agreementwhich set forththe issues as:A. Did the Company act unfairly by refusing toreinstate the below listed individuals,because oftheir actions during the strike,when the strike wasconcluded?B. Because of their actions, are the below listedemployees indebted to the Company in the amountsstated opposite their names because of damages sus-tained by the Company; and if not, what should thedamages be? (Punitive & Actual.)The arbitrator dismissed the case with prejudice as to 3of the 16 strikers.2 Reyes testified, without contradiction,that no witnesses testified on behalf of Respondent at thearbitration hearing.Withthe exception of Baltazar San-doval, all of the alleged discriminatees herein-JoseBeas,JuanCarlosBeas,Rodas,UbaldoRodriguez,Miguel Zepeda, and Guillermo Tortola-were present atthe arbitration hearing and testified on their own behalf.The arbitrator's opinion set forth the facts and posi-tions of the parties and his conclusions as follows:At issue are the reinstatements of the othertwelve individuals.Their longevity at the plantranges from six months to ten years of service.The Company presented a lengthy and substantialbrief prepared by their Attorneys pursuant to secur-ing Restraining Orders against the Union during thestrike.The principleissues intheOrders were tokeep the strikers from blocking ingress and egressto the plant;harassing of nonstriking employees;consuming of alcoholic beverages on the picketlines; and otherwise damaging company property.The Company also presented evidence that thestrikershad caused damages in the amount of$90,119.83. This amount also included the costs forsecurity services during the course of the strike. Af-fidavits of employees to support charges of harass-ment were attached to the Brief.The twelve witnesses responded to eleven ques-tions put to them by the Union Counsel. Their re-sponses were identical.However, skillful cross ex-2One made his own arrangements to return to work and the otherthree failed to appear These three could not be located by the Union.amination brought forth a variety of answers to theactivities of the individuals while they were on thepicket line. It is noteworthy that many answers oncross-examination were "I don't recall-I don't re-member" or in the alternative"Idon't understandthe question"even thoughtheywereeffectivelytranslated by the Union's translator.IV. POSITION OF COMPANYThe Company forcefully argued that they hadnot experienced, before or after the strike, the hugeamounts of damages as a result of employeesslashed tires. The Restraining Order Petition showsphotos of individuals blocking cars either as individ-uals or as groups and yet none of the witnesses inthese proceedings saw or heard any such thing. Thestreetswere littered with beer cans but no one eversaw anyone drink anything.Lastly, they argued that, aside from the credibil-ity of the testimony, all were given the opportunityto return but failed to do so. Based on the forego-ing, they prayed that the individuals not be reinstat-ed and that they should be held to answer in dam-ages as stated in Section II of this Opinion.V. POSITION OF UNIONThe Union argued forcefully that the position oftheCompany as to these individuals was unjust.The brief for the TRO was requested early on inthe strike and even though photos did show morethan the legally authorized number of pickets, it didnot specifically enumerate the individuals in thisproceeding.The Union also argued that the basis for the dam-ages requested was not stated sufficiently at thisproceeding to grant that type of relief.They therefore prayed that all the individuals bereinstatedwith full seniority benefits and back payfrom the ending date of the strike to the present.VI. CONCLUSIONSBefore proceeding to decision it is necessary toadvise the Parties on how this decision wasreached. This is a case of first impression for thisArbitrator, since there is no contract upon which tobase a decision. In addition, there are no grievancesor contractual precedents between the Parties toassist fashioning a resolution.Therefore, this decision turns on the credibility ofeach individual witness as to his own case. Thecredibilitywas determined by this Arbitrator basedon his years of experience in examining witnesses insame or similar circumstances.It is also noteworthy that the Union is fashioningtheir direct examinationchoice touse the identicaleleven questions for each individual witness. Thisform failed to assist the Arbitrator. However, theskillful cross-examination of the witnesses proved tobe the basis upon which credibility was established.Itmust be stated that those witnesses who were ca-pable of responding in a forthright manner to direct SAWIN & COexamination but could not grasp or understandquestions on cross-examination, did little if anythingto assist their individual cases.Based on the foregoing facts and testimonial evi-dence, the Arbitrator believes that there was suffi-cient intrinsic evidence presented to fashion theAward thatismade.The arbitrator then found that the Company had actedunfairly by refusing to reinstate five of the named strik-ers but had not acted unfairly by refusingto reinstateZepeda,Rodas,Rodriguez,Sandoval,Tortola,JuanBeas, and Jose Beas.All the alleged discriminatees who testified at thehearing herein denied they ever punctured tires or sawanyone else do so, threw nails or tacks on the street oron Respondent's property, threw rocks or other objectsatvehicles of persons crossing the picket line, carriedweapons or drank alcoholic beverages on the picket lineor were intoxicated on the picket line orin any mannercaused damage to the property of the Company or em-ployees. Rodas, Zepeda, Juan Beas, and Tortola deniedthey ever blocked ingress into and egress from Respond-ent's facilities.Jose Beas, Rodas, and Juan Beas denied they ever hitany person or vehicle crossing the picketline.Rodas,Juan Beas, and Tortola denied speaking obscenities topersons crossing the picket line. JoseBeas,Rodriguez,and Zepeda admit that they did speak obscenities to per-sons crossing the picket line and Juan Beas testified thathe heard other strikers speak obscenities. JoseBeas, Ro-driguez, Zepeda, and Tortola testified that they made de-rogatory remarks to persons crossing the picketline. JoseBeas, Rodriguez, and Tortola denied threatening employ-ees crossing the picket line.3 Jose Beas, Zepeda, JuanBeas,and Tortola denied having any fights or scuffles onthe picket line. Rodriguez admits that he engaged in ascuffle on the picket line; however, according to him, thefight was initiated by one of the nonstrikers.4Rodas, Rodriguez, and Tortola denied ever picketingPhillip Sawin's home or the home of anyone else. JoseBeas,Zepeda, and Juan Beas testified that they didpicket the home of Phillip Sawin but deny that any ofthe picketers yelled while they were picketing the Sawinhome. Jose Beas testified that Mrs. Sawin was in thehouse for a portion of the time they were picketing. JoseBeas also testified that he and Zepeda picketed the homeof Bill Sawin, Phillip Sawin's brother. Zepeda testifiedthat on one occasion he and Juan Beas followed BillSawin when he left Respondent's facility.B. Positions of the PartiesRespondent offered no evidence as to the substantiveissues involved herein. Rather, reliedon its argumentthat the Board should defer to the arbitration because thearbitrationwas conducted fairly, all parties agreed to bebound, the arbitrator was presented with the same factsaThe other alleged discrimmatees were not questioned in this regard.4 In Rodriguez' prehearmg affidavit, he mentions making remarks topersons crossing the picket line but did not mention yelling obsecenitiesJuan Beas admits that his prehearing affidavit was untrue in that it statesthat the picketing strikers never blocked the entrance395underlying the present unfair labor practice charge, andthe arbitrator'saward is not clearly repugnant to theAct.5It is undisputed that Respondent and the Union agreedto be bound by the arbitration proceedings.However,the General Counsel contends that deferral is inappropri-ate because:1.The arbitration proceedings do not appear tohave been fair and regular in that Respondent didnot present any witnesses at the arbitration hearingbut instead submitted the brief,along with accom-panying affidavits of employee witnesses, preparedin support of its efforts to secure restraining ordersagainst the Union, thereby denying the alleged dis-criminatees in the Union any meaningful opportuni-ty to cross-examine adverse witnesses.See HonoluluStar-Bulletin123 NLRB395;VersrCraft Corp., 227NLRB 877.2.The award provides no basis for determiningwhether the arbitrator considered the statutory issuesince the arbitrator was faced with the issue ofwhether Respondent acted "unfairly" by refusing toreinstate the alleged discriminatees because of strikemisconduct whereas the statutory issue is whetherthe alleged discriminatees engaged in "serious actsof misconduct"such as would disqualify them fromthe protection of theAct,ClearPineMoldings, Inc.,268 NLRB 1044,and the arbitrator failed to makedefinitive findings of fact with respect to what ac-tions the alleged discriminatees engaged in andwhether such conduct was sufficiently serious toremove them from the protectionof theAct. SeeTriple AMachineShop,245NLRB 136 andAmeri-can Freight System,264 NLRB 126.3.The only evidence as to the alleged miscon-duct was heresay evidence based on Respondent'stemporary restraining order brief that unidentifiedand unnamed strikers had blocked ingress andegress to the plant; had harassed nonstriking em-ployees;consumed alcoholic beverages on thepicket line,slashed tires and otherwise damagedcompany property.6SeeCoronet Casuals, inc., 207NLRB 304, 305;Moore Business Forms,Inc.,224NLRB 393, 394,.5.The arbitratorwho was presented with no af-firmative evidence of misconduct by the individualstrikers involved in the arbitration hearing ground-ed his award on his disbeliefof theirdenial thattheyhad engaged in any misconduct despite "awell-established principle of law that the mere dis-5During the prehearing stage of this matter, the Regional Director ini-tiallydeferred to the arbitration award and dismissed the charge hereThereafter, Rodas appealed from the dismissal, and the Regional Directordecided to view the appeal as a motion for reconsideration of the deci-sion to dismiss,and upon reconsideration, rescinded the dismissal andsubsequently issued the complaint herein8No evidence was submitted in support of this contention. The solereference to identification of perpetrators in the arbitration award recitesonly that the discrimmatees could not be identified lm the photographsshowing the blocking of ingress and egress 396DECISIONSOF NATIONAL LABOR RELATIONS BOARDbelief of testimony does- not, of itself support a basisfor finding that an act has occurred." SeeJanniganv.Taylor,344 F.2d 781, 784 (C.A. 1, 1965).C. ConclusionsThe Board has long recognized that national policyfavors the voluntary settlement of labor disputes and thatthis policy can best be served by recognizing an arbitra-tor's award where the proceedings appear to have beenfair and regular, all parties had agreed to be bound, andthe arbitration decision is not clearly repugnant to thepurposes and policies of the Act.SpielbergMfg. Co.,112NLRB 1080(1955).This rule was reaffirmed by theBoard inOlin Corp.,268 NLRB 573 (1984).However, inthat case the Board rejected the idea that arbitrationawards are appropriate for deferral only when the Boarddetermines on de novo consideration that the award dis-poses of the issues just as the Board would have. Ac-cordingly,the Board adopted the following standard fordetermining the appropriateness of deferral(268 NLRBat 574):We would find that an arbitrator has adequatelyconsidered the unfair labor practice if (1) the con-tractual issue is factually parallel to the unfair laborpractice issue, and(2) the arbitrator was presentedgenerallywith the facts relevant to resolving theunfair labor practice.[Footnote omitted.] In this re-spect, differences,if any, between the contractualand statutory standards of review should beweighed by the Board as part of its determinationunder theSpielbergstandards of whether an awardis"clearly repugnant"standard,we would not re-quire an arbitrator's award to be totally consistentwith Board precedent.Unless the award is "palpa-bly wrong" [footnote omitted],i.e.,`unless the arbi-trator's decision is not susceptible to an interpreta-tion consistent with the Act, we will defer.Additionally, the Board held that the party seeking tohave the Board reject deferral has the burden of affirma-tively demonstrating the defects in the arbitrable processor award.In view of this standard I am not persuaded by theGeneral Counsel's argument. As noted above, it is undis-puted that Respondent and the Union agreed to bebound by the arbitrator's decision, and the ChargingParty and the other alleged discriminatees testified intheir own behalf. There is no evidence that the Union orthe alleged discriminatees sought to compel the attend-ance of the affiants at the arbitration hearing or protestedany facet of the arbitration proceeding, including theEmployer's reliance on affidavits attached to its briefsubmitted in support of its efforts to secure restrainingorders against the Union and the attendant lack of op-portunity to cross-examine the affiants. In these circum-stances, I cannot conclude that the proceeding was notfair and regular because Respondent relied on affidavitsrather than presenting witnesses. The Board does not re-quire that the strict standard of a Board hearing be metin order that an arbitration award be honored.HonoluluStar-Bulletin,123 NLRB 395, 408, 416-417 (1959);B & LMotor Freight,'253NLRB 115 (1980).Nor can I find that the arbitrator has not adequatelyconsidered the unfair labor practice. The issue before thearbitrator-whether Respondent unfairly refused to rein-state the alleged discriminatees because of their conductduring the strike-is factually parallel to the unfair laborpractice issue-whether the alleged discriminatees en-gaged in strike misconduct serious enough to removethem from the protection of the Act.7 As to the argu-ment that the arbitrator was not presented with the factsrelevant to resolving the unfair labor practice issue, theburden is on the General Counsel to establish that rele-vant facts were not presented. This burden has not beenmet. There is no evidence in the record as to what theaffidavits did or did not cover.Nor am I persuaded by the General Counsel's argu-ment that "the mere disbelief of testimony does not ofitself support charges of harassment but does not specifi-cally recite what the evidence was nor whether the al-leged discriminatees were specifically identified as perpe-trators.However, the burden of proof in discharge anddiscipline arbitrations is generally on the employer," andIcannot assume, without supporting evidence, that thearbitratorwas so derelict in his duties as to not requirethat the employer meet this burden. Here the GeneralCounsel's burden of establishing the existence of such de-ficiencieshas not been met. In the circumstances, Icannot conclude that the arbitrator's decision is not,sus-ceptible to an interpretation consistent with the Act.Accordingly since the parties agreed to be bound bythe arbitrator's award, the statutory issue and the issuebefore the arbitrator are factually parallel, there is insuf-ficient evidence to establish that facts generally relevantto the unfair labor practice issue were absent from therecord before the arbitrator's award is not palpablywrong, I find that deferral to the arbitrator's award is ap-propriate.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3.Itwill effectuate the purposes and policies of theAct to defer to the arbitration award and to dismiss thecomplaint in its entirety.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERThe complaint is dismissed in its entirety7Clear Pine Mouldings,268 NLRB 1044 (1984)8Elkouri and Elkouri,How ArbitrationWorks621-623 (3d ed 1973),Owen Fairweather,Practice and Procedure in Labor Arbitration254-256(2d ed 1983)B If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses